DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1, 8, 12, 17, 29, 31, 32, 43 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et all. (US5879309, hereinafter, Johnson).
Regarding claim 1, Johnson discloses an energy harvester (10) for converting kinetic energy into electrical energy, the energy harvester comprising: one or more walls (11) defining a chamber, wherein the one or more walls are at an outer perimeter of the chamber and the one or more walls have an inside surface facing the chamber; the chamber contains plurality of impactors (17) free to move within the chamber so as to impact at least one of the walls when the chamber is subjected to movement, and a transducer (23) mounted to an outside surface of the one or more walls and configured to convert the impact of the impactors on the inside surface of the one or more of the walls into electrical energy, wherein the outside surface is opposite to the 
Regarding claim 8, the impactors in the chamber have uniform shape and size.
Regarding claim 12, the chamber is defined by more than one wall, and not all of the walls are associated with the transducer to provide an electrical signal.
Regarding claim 17, the transducer comprises a piezoelectric transducer.
Regarding claim 29, the claimed limitation is not a structural limitation and therefore given little patentable weight.
Regarding claims 31, 32 and 43, Johnson discloses the power generation system comprising an electrical load (sensor), wherein the energy harvester is configured to supply electrical power to the electrical load.
Regarding claim 45, Johnson discloses a device arranged to convert kinetic energy into electrical energy, wherein the device comprises: a chamber defined by at least one wall at an outer perimeter of the chamber, wherein an inside surface of the at least one wall faces the chamber; the chamber containing a plurality of masses free to move within the chamber, and a piezoelectric transducer attached to an outside surface of the at least one wall of the chamber, wherein the outside surface is opposite to the inside surface of the at least one wall; wherein the piezoelectric transducer is arranged to generate an electrical signal in response to the masses impacting the inside surface of the at least one wall of the chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 4, 5, 11, 21, 24, 25, 27, 44, 47, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
Regarding claim 4, Johnson discloses the invention as explained above, but fails to disclose the quantity of impactors provided. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a specific amount of spherical bodies to increase the amount of electrical energy generated by the piezoelectric element by freely moving in response to the activity of the system. Therefore, it is the Examiner's position that it would have been obvious to adjust the amount of impactors as necessitated by the specific requirements of the particular application. 
Regarding claim 5, the spheres disclosed by Johnson have a diameter of 0.094 inches. 
Regarding claim 11, Johnson discloses the invention as explained above, but fails to disclose the ratio of the maximum dimension of the chamber to the mean maximum dimension of the impactors being from 3 to 20. It would have been an obvious matter of design choice to determine the dimensions of the impactors, since the applicant has not disclosed that such dimensions and ratio solve any problem or is for a particular reason. The dimensions and the ration could easily be varied as necessitated by the specific requirements of the particular application.
Regarding claim 21, Johnson discloses the invention as explained above, but fails to disclose the chamber being rotatably mountable. However, it is the Examiner's position that it would have been an obvious matter of design choice to mount the chamber in different structures 
Regarding claim 24, Johnson discloses the invention as explained above, but fails to disclose the one or more impactor lifting surfaces provided within the chamber, the one or more lifting surfaces being configured to lift one or more of the impactors within the chamber when the chamber is rotated. However, it is the Examiner's position that it would have been an obvious matter of design choice to provide one or more impactor lifting surfaces to improve the power generation characteristics of the system.
Regarding claims 25 and 27, Johnson discloses the invention as explained above, but fails to disclose the plurality of chambers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple chambers to harvest more energy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Regarding claim 44, Johnson discloses the invention as explained above, but fails to disclose the apparatus in an aircraft monitoring system. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 47, it is the examiner’s position that forming the interior walls of piezoelectric material is old and well known in the art. Evidence of such was provided to the applicants during the telephone interview (Sakai and Tanaka). 
Regarding claims 48 and 49, Johnson discloses the piezoelectric transducer formed on one wall, but fails to disclose the thicknesses of the walls. It would have been an obvious matter .
Claims 23, 29, 30, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sung.
Regarding claim 23, Johnson discloses the invention as explained above, but fails to disclose the vanes configured to impart a rotational force to the chamber when exposed to a fluid flow. Sung discloses a piezoelectric power generation system comprising vanes that impart a rotational force to the chamber when exposed to a fluid flow. Therefore, it is the Examiner's position that it would have been obvious to provide vanes as disclosed by Sung to impart a rotational force to the chamber when exposed to a fluid.
Regarding claim 30, Johnson discloses the invention as explained above, but fails to disclose the system configured to provide energy in response to fluid flow. As disclosed by Sung, it is possible to generate power in response to a moving fluid 
Regarding claim 46, Sung discloses the chamber being rotatably mounted in a fluid path, but fails to disclose the chamber being rotatably mounted in a liquid fuel flow path of a fuel system in an aircraft, and the chamber is configured to be rotated by liquid fluid flowing through the flow path. However, it is the examiner’s position that placing the harvester device is a liquid fluid would have been a matter of design choice and not a matter or invention. 
Regarding claim 47, Sung discloses an interior surface of the chamber being formed of a piezoelectric material, and the plurality of masses are arranged in the chamber to impact against the interior surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 8, 11-12, 17, 21, 23-25, 27, 29-32 and 43-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837